Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 2, 2021, has been entered.

Response to Arguments
Applicant's arguments filed with respect to rejections under 35 USC 101 have been fully considered but they are not persuasive.  Applicant argues the claims present an improvement in the functioning of the computer or an improvement to other technology or technological field.  Applicant compares the use of the VLT forecast, the demand forecast and the associated database to achieve the balance control of the system the process in Rapid Litigation Management Ltd. V. CellzDirect, Inc.  Applicant asserts this new and improved way of balancing is not achievable by traditional logistics.  Examiner notes, in the claims in Rapid Litigation Management Ltc. V. Cellzdirect, Inc., the Courts determined the claim provided an improvement to the technology.  There is not an analogous improvement to technology in the pending Trading Technologies Int’l v. IBG, wherein any improvement in the abstract idea itself, is not an improvement in technology.  For example, the claims require an inventory allocation computing device which receives data from associated databases via a network to carry out the claimed abstract concept.  From Applicant’s own specification the inventory allocation computing device is described as:
As shown in FIG. 4, the inventory allocation computing device 150 may include, without being limited to, a processor 152, a memory 154, and a storage device 156. In5 certain embodiments, the inventory allocation computing device 150 may include other hardware components and software components (not shown) to perform its corresponding tasks. Examples of these hardware and software components may include, but not limited to, other required memory, interfaces, buses, Input/Output (1/O) modules or devices, network interfaces, and peripheral devices. In certain embodiments, the inventory allocation 10 computing device 150 is a cloud computer or a server computer, and the processor 152, the memory 154 and the storage device 156 are shared resources provided over the Internet on- demand. 
The processor 152 may be a central processing unit (CPU) which is configured to control operation of the inventory allocation computing device 150. The processor 152 can15 execute an operating system (OS) or other applications of the inventory allocation computing device 150. In some embodiments, the inventory allocation computing device 150 may have more than one CPU as the processor, such as two CPUs, four CPUs, eight CPUs, or any suitable number of CPUs. 

It is clear from the above passages that the inventory allocation computer device can be any number of various computer elements which function to carry out the abstract idea of gathering data and defining an object function which is minimized to obtain a reserve ratio.  The computer elements of the claim do not integrate the abstract idea into a practical application as they amount to adding the words “apply it” with the abstract idea or mere instructions to implements the abstract idea on a computer.  The “improvement in balance control” which stems from the data gathering an analysis of 
Applicant’s arguments filed with respect to previous rejections under 35 USC 103 in view of Chen and Dvorak have been fully considered and are persuasive.  The rejection of the claim under 35 USC 103 has been withdrawn. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-10 and 12-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim(s) 1-10 and 12-21 is/are directed to a method, system, and CRM.  Thus, all the claims are within the four potentially eligible categories of invention (a process, an article of manufacture and a machine, respectively), satisfying Step 1 of the Subject Matter Eligibility (SME) test.
As per Prong One of Step 2A of the §101 eligibility analysis provided in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), the Examiner notes that the claims are directed to a judicial exception since they are directed to mathematical concepts and certain methods of organizing human activity.  
More specifically, the steps of  receiving demand forecasts in a first predetermined time, inventory and sale loss data of the product in the first level distribution center and a second level distribution center and vendor lead time forecasts, wherein the second level distribution center is covered by the first level distribution 
Regarding Prong Two of Step 2A, a claim directed to an abstract idea must be analyzed to determine if the claim recites additional elements that integrate the judicial exception into a practical application.  Limitations that are indicative of integration into a practical application include: Improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a); Applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition – see Vanda Memo; Applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b); Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c); and Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological Vanda Memo issued in June 2018.
In this case, the claims do not include limitations that meet the criteria listed above, thus the abstract idea is not integrated into a practical application.  Claim 1 includes an inventory allocation computing device which communicates via a network with a demand forecast system and a vendor lead time forecast system.  Claim 12 includes a system comprising a computing device comprising a processor and storage device storing computer executable code.  Claim 18 includes a non-transitory computer readable medium storing computer executable code to carry out the method.  These limitations merely process and stores data and only amount to the application or instructions to apply the abstract idea on a general purpose computer, and require nothing more than a generic computer system to carry out the abstract idea itself.   Further, the claims do not include limitations beyond generally linking the use of the abstract idea to a particular technological environment.   
The dependent claims further limit the abstract idea and do not recite additional elements that integrate the abstract idea into a practical application.  Dependent claims 2-11, 13-17 and 19-20 each include limitations that further limit the abstract idea presented in the independent claims without any limitations meeting the criteria in Step 2A.  Claim 21 is directed to allocating the product from the first level distribution center to the second level distribution center based on the reserve ratio. This amounts to adding the words “apply it” with the abstract idea and does not integrate the abstract idea into a practical application.
Lastly and in accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instruction to apply the exception using generic computer component.  Mere instruction to apply an exception using generic computer components cannot provide an inventive concept.

Allowable Subject Matter
The claims remain ineligible under 35 USC 101, but are otherwise allowable over the prior art.  The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art, taken alone or in combination fails to teach the claimed invention.  The closest prior art includes:
Saxena et al, US 2015/0254589 – System and Method to Provide Inventory Optimization in a Multi-Echelon Supply Chain Network – describes a receiving module configured to receive an input data through the user interface, wherein the input data is used to create a multi-echelon supply chain network, and wherein the input data comprise at least one product supply parameter along with an uncertainty factor associated with the at least one product supply parameter; an allocation module configured to allocate at least one supplier node with respect to at least one demand node, wherein the at least one demand node is associated with the multi-echelon supply chain network, wherein the at least one supplier node is selected based on at least one optimizing parameter. A calculation module is configured to calculate a lead time demand from a source 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNNA LOFTIS whose telephone number is (571)272-6736.  The examiner can normally be reached on M-F 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOHNNA LOFTIS
Primary Examiner
Art Unit 3683



/JOHNNA R LOFTIS/Primary Examiner, Art Unit 3683